 In the Matter of ALLEN B. DUMONT LABORATORIES,INC., EMPLOYERandAMALGAMATED LOCAL 669, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS,C. I. 0., PETITIONERCase No. 2-R-7-752.-Decided April 15, 1948Conrad & Smith, by Mr. Jacob I. Smith,of New York City, for theEmployer.Rothbard, HarriscCOxfeld, by Hr. Samuel L. Rothbard,of NewYork City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Passaic,New Jersey, on January 5 and 6, 1948, before Robert Silagi, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAllen B. Dumont Laboratories, Inc., a Delaware corporation withvarious plants at Passaic, Clifton, and Paterson, New Jersey, is en-gaged in the manufacture of television sets, electronic instruments,and associated products.During the past year, the Employer pur-chased, for use at its New Jersey plants, raw materials valued in ex-cess of $1,000,000, of which about 50 percent was received from points'At the hegring, theEmployermoved to dismissthe petitionon the ground(1) thatthe Petitionerfailed toshow thatit represents a substantial number of employees in thealleged appropriateunit becausethe authorizationcardswhich it submittedare datedmore than 8 monthsprior to thehearing and(2) that,in any event, some of these cardsrun to the International.We have frequentlydeclared that the questionof whether thePetitioner has madea primafacie showing of interest is an administrative matter and-isthereforenot subjectto direct or collective attack by any of theparties to the proceeding.We find no meritin the motionto dismissand, accordingly,it isherebydeniedSee:Matterof AmericanNational Bank and TrustCompany ofChicago,71 NL R B. 503;Matterof Dupis-Color ProductsCo , Inc .,65 N. L R B 1435 ;Matter ofBaker & Company, Inc ,65NLRB6462Pursuant to theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-man panel consist-ing of theundersigned Board Members[Chairman Herzog and Members Houston andReynolds.]77 N. L. R. B., No. 17.121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the State of New Jersey.During the same period, the Em-ployer produced at these plants finished products valued at more than$1,000,000, approximately two-thirds of which was shipped to pointsoutside the State of New Jersey.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT. THE ORGANIZATIONS INVOLVED 3The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Association of Machinists, herein called the IAM, isa labor organization claiming to represent employees of the Employer.International Brotherhood of Electrical Workers, herein called theIBEW, is a labor organization affiliated with the American Fedeva-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING 11EPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agreed at the hearing that the appropriate unit shouldconsist of all production and maintenance employees at the Em-ployer's New Jersey plants,4 excluding professionals, office, clerical,and confidential employees, guards, and supervisors as defined bythe Act.The sole issue concerns the disposition to be made of thewatchmen.' International Association of 'Machinists,herein called the IAM, and InternationalBrotherhood of Electrical Workeis, A F of L, herein called the IBEW, were not servedwith notice and did not appear at the hearing.After the hearing,the IAM and the IBEWeach moved to intervene in this proceeding for the purpose of having their names placedon the ballot in any election hereinafter ordered.In support of their motions,the JAMand the IBEW each submitted certain authorization cards purporting to bear the namesof employees in the unit herein found appropriate.Inasmuch as some of the cards sub-mitted by each intervening union were secured before the date of the hearing on the instantpetition and the motions were not otherwise untimely,the motions of the IAM and theIBEW to intervene are hereby granted.See:Matter of Robert Gair Company,Inc,65N L R B. 267;Matter of The United Boat Service Corporation,55 N. L.R B. 671.4At the hearing the Petitioner moved, without objection from the Employer,to clarifythe locations of the plants covered by the petition and amended its petition to read 'allproduction and maintenance employees at all manufacturing plants of the Employer in theState of New Jersey including plants located at 1 Main Avenue,Passaic, 252 South Park-way, Clifton,42 Harding Avenue, Clifton,245 Crooks Avenue, Paterson,and 267 Ruther-ford Boulevard,Clifton " ALLEN B. DUMONTLABORATORIES, INC.123The parties took no position regarding the inclusion or exclusionof the watchmen.The Employer has in its employ 20 watchmenworking on 3 shifts.Watchmen on duty during the first or day shiftare stationed at gates and doorways to receive and register visitors,to distribute badges to them for their use while in the plant, and todirect them to the parties whom they desire to see. In addition,watchmen guard against the unauthorized removal of the Employer'sproperty by examining and checking all outgoing packages.Besidesperforming-the normal duties of a day watchman;' the watchmen onduty during the second and third shifts patrol the plant premisesand punch time clocks located at different stations throughout theplant.Because the watchmen perform plant-protection duties, weshall exclude them from the unit.-'We find that all production and maintenance employees at theEmployer's New Jersey plants, excluding professionals, office, clerical,and confidential employees, guards, watchmen, and sup'6rvisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Allen B. Dumont Laboratories,Inc.,Passaic, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled-to reinstatement,to determine whether they desire to be represented by AmalgamatedLocal 669, United Automobile, Aircraft and Agricultural ImplementWorkers, C. I. 0., or by International Association of Machinists,or by International Brotherhood of Electrical Workers, A. F. of L.,for the purpose of collective bargaining, or by none of theseorganizations.5SeeMatter of C. V. Hill & Company, Inc,76 N. L R B. 158.Any participantin the electionherein may,upon its promptrequest to,and approvalthereof by, the Regional Director, have its name removedfrom the ballot.